Citation Nr: 1803936	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-08 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD) with a hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969 and from November 1970 to December 1988.

These matters come before the Board of Veterans' Appeals (Board) from February 2012 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida.


REMAND

Although further delay is regrettable, the issue of entitlement to service connection for allergic rhinitis must be remanded for further development.  Where VA provides an examination or obtains an opinion, it must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

VA's December 2011 examiner incorrectly stated the Veteran's entrance examination was positive for hay fever.  The Veteran's May 1967 report of medical examination did not note rhinitis, allergies, hay fever, or asthma.  However, the Veteran's May 1967 report of medical history did note a history of hay fever.  That distinction is crucial since only disabilities recorded on a report of examination, and not a report of history, will be considered as noted on examination.  38 C.F.R. § 3.304(b) (2017).  Since no disabilities were noted on the entrance report of examination, VA must produce clear and unmistakable evidence that rhinitis preexisted service, and was not aggravated by service.  38 U.S.C. § 1111, 1153 (2012).

A July 1974 service medical record noted a subjective history from the Veteran of "one bout of pneumonia" at approximately 16 years old.  That note also stated "no further problems" until the Veteran was stationed in Germany.

The Board finds that the May 1967 report of medical history and July 1974 medical record are not clear and unmistakable evidence that rhinitis preexisted service.
Since no preexisting allergy disability was listed on the Veteran's report of medical examination, and since there is no clear and unmistakable evidence that shows the Veteran's rhinitis preexisted service, the Veteran is presumed sound at the time of entrance into service.

The issue of entitlement to service connection for GERD must also be remanded for further development.  VA's duty to assist requires VA to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); Robinette v. Brown, 8 Vet. App. 69 (1995).

The Veteran contends GERD symptoms began during service, and have continued since then to the present.  The Veteran was treated for gastrointestinal complaints in service, and was diagnosed with duodenitis in May 1988.  The Veteran's post service medical records show an upper gastrointestinal inflammatory process, a diagnosis of peptic ulcer disease (PUD), and a diagnosis of GERD.  However, no GERD examination was provided.

Although a stomach and duodenal disabilities examination was provided in November 2016, no imaging studies were conducted, and no reference was made to a January 2016 VA opinion for gastric reflux.

The Board finds that an examination is warranted since the Veteran has a present diagnosis of GERD which may be related to gastrointestinal complaints and a diagnosis of duodenitis in service, and an PUD diagnosis and upper gastrointestinal inflammatory process noted less than one year after service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an ear, nose, and throat (ENT) medical doctor to determine the etiology, current symptoms, and severity of allergic rhinitis.  The examiner must review the claims file and should note that review in the report.  All tests and studies deemed necessary by the examiner should be performed.  The examiner must conduct the examination with the presumption that the Veteran was sound at entrance and did not have rhinitis.  In discussing the relevant clinical findings, the examiner should specifically discuss the Veteran's diagnoses of rhinitis in July 1978, October 1979, October 1985, and July 1989.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's allergic rhinitis was present during, or is related to service.  The examiner should provide sufficient reasoning to support the opinion.

2.  Schedule the Veteran for a VA examination with a medical doctor to determine the etiology of GERD with hiatal hernia.  The examiner must review the claims file and should note that review in the report.  All tests and studies deemed necessary by the examiner should be performed.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that GERD with hiatal hernia is related to, was present during, or was caused by service, to include gastrointestinal complaints in April, May, and June 1988 and a diagnosis of duodenitis in May 1988.  In discussing the relevant clinical findings, the examiner should specifically note the Veteran's statement regarding continuity of symptoms since service, the gastrointestinal complaints and diagnosis of duodenitis in service, the upper gastrointestinal inflammatory process noted in May 1989 gastrointestinal images, and the diagnosis of peptic ulcer disease (PUD) in July 1989, and opine whether that evidence at least as likely as not (50 percent or greater probability) represents the in-service onset and continuity of GERD symptoms after separation from service.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that GERD is related to service or any event of service, to include digestive complaints during service.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that GERD is proximately due to or the result of service-connected PUD, or has been aggravated by PUD.  The examiner should provide sufficient reasoning to support the opinion.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. § 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

